DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Election/Restrictions
Claim 12-22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 12/09/2021.
Traversal is on the grounds that the search and examination of the entire application would not present a serious burden and the subject matter of Invention I and Invention II are sufficiently related. The arguments were fully considered but were not found persuasive. The examination of Inventions I-III have acquired a separate status in the art in view of their different classification; a separate status in the art due to their recognized divergent subject matter; and require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries) and, therefore, present a serious burden in searching and examining. 
The requirement is still deemed proper and is therefore made FINAL.

Information Disclosure Statement
The information disclosure statement (IDS) submitted 07/23/2021 is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claim 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The term “complex” in claim 1 is a relative term which renders the claim indefinite. The term “complex” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 

Claim 8 recites “a segment of the reinforcement member extends from an outer surface of the unified part.” The claim is indefinite as the location of the segment is unclear because the location of the segment is defined with respect to the material worked upon (i.e., the unified part).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-8 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Roberge (US 10,335,850). 
Regarding claim 1, Roberge teaches a mold for cold spray additive manufacturing (Col 2, Ln 8-18), comprising:
a first portion (Figure 19, item 70); 
a second portion (Figure 19, item 72), the first portion and the second portion configured to abuttingly engage each other with a gap (Figure 19, item 78) formed longitudinally therebetween, an outer surface of the first portion engaged with the second portion being a shape (Figure 20 and Col 8, Ln 41-50); and 
a reinforcement member positioned in the gap (Figure 19, item 78), wherein the first portion, the second portion, and the reinforcement member are configured to be cold sprayed to form a unified part including the reinforcement member being integral therewith (Figure 21). 

Regarding claim 2, Roberge teaches the mold as applied to claim 1, wherein the gap is formed by a cutout in one of the first portion or the second portion (Figure 19, items 74 and 76).  

Regarding claim 3, Roberge teaches the mold as applied to claim 2, wherein the first and second portion have an inherent thickness and the cutout extends only along a subsection of one side of the first portion or the second portion to form a ridge extending longitudinally along the subsection  (Figure 19).  

Regarding claim 4, Roberge teaches the mold as applied to claim 1,  wherein the complex shape comprises multiple different curvatures (Figure 23).

Regarding claim 5, Roberge teaches the mold as applied to claim 1, wherein   
the reinforcement member is a curved stiffener (Figure 19, item 78).  
 
Regarding claim 6, Roberge teaches the mold as applied to claim 1, wherein   
the reinforcement member is a curved stiffener (Figure 19, item 78).  

Regarding claim 7, Roberge teaches mold as applied to claim 1. 
The elected invention is drawn towards a mold for cold spray additive manufacturing, not the product produced from the apparatus. Expressions relating the apparatus to contents thereof during an intended operation do not impart patentability in an apparatus claim.
Given that the apparatus of Roberge is identical to the instant apparatus, the apparatus of Roberge would also be capable of yielding a unified part comprising at least one surface having variable thickness. 

	Regarding claim 8, Roberge teaches the mold as applied to claim 1.
Roberge does not teach a segment of the reinforcement member extends from an outer surface of the unified part and the segment being machined to be planar with the outer surface of the unified part. 

The elected invention is drawn towards a mold for cold spray additive manufacturing, not the process for producing the apparatus or the product produced from the apparatus. 
Given that the apparatus of Roberge is identical to the instant apparatus, the apparatus of Roberge would be capable of being used such that a segment of the reinforcement member extends from an outer surface of the unified part and the segment can be machined to be planar with the outer surface of the unified part. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Roberge (US 10,335,850), as applied to claim 1, in further view of Muang (US 5,753,170).
Regarding claim 9, Roberge teaches the mold as applied to claim 1.
	Roberge does not teach a support device configured to support the reinforcement member in the gap.  
	Muang teaches a process of casting around a reinforcement, comprising pin slots within a mold for receiving supporting pins disposed on a reinforcement (Figure 3 and Col 3, Ln 2-23). 

	
Regarding claim 10, Roberge in view of Muang teaches the mold as applied to claim 9, wherein the support device comprises at least one of a pin and slot (i.e., fastener)  (Muang, Figure 3 and Col 3, Ln 2-23). 

Regarding claim 11, Roberge teaches the mold as applied to claim 1.
Roberge does not teach a support member positioned to support the reinforcement member in the gap.
	Muang teaches a process of casting around a reinforcement, comprising pin slots within a mold for receiving supporting pins disposed on a reinforcement (Figure 3 and Col 3, Ln 2-23). 
	Both Roberge and Muang teach positioning a reinforcement for molding. It would have been obvious to one of ordinary skill in the art to substitute the undisclosed mechanism for positioning the reinforcement of Roberge with pin slots disposed in the mold core and supporting pins disposed on a reinforcement as taught by Muang, a functionally equivalent mechanism for positioning an insert relative to a mold. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANA C PAGE whose telephone number is (571)272-1578. The examiner can normally be reached M-F, 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on 5712721095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/HANA C PAGE/Examiner, Art Unit 1745